DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2020 has been entered. Claims 1-20 and 22 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 07/28/2020, particularly regarding the rejection un 35 U.S.C. 103 of Claims 1-20 in view of Jacobs (US 2014/0278044), modified by McCormick (US 2013/0069803), and the rejection of Claim 22 in view of Jacobs, modified by Janky (US 5,751,245) and Nesbitt (US 2015/0106011) have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection.

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donlan et al (US 2012/0235791).
Regarding Claim 1, Donlan teaches a method of monitoring a route of a mobile transceiver ([0013], identifying that an asset being moved/transferred has deviated from a planned route, Fig. 4, [0106], Fig. 8D, planned route 850), comprising: determining by the mobile transceiver a location of the mobile transceiver using a satellite receiver ([0099], monitoring the present location of the asset, e.g., using GPS, [0109], monitoring device determines current location using GPS); 
determining by the mobile transceiver whether the determined location deviates from a planned route ([0099], monitoring device can determine if the asset deviates from its intended route and schedule using the geo-zones defined by a reporting behavior profile, monitoring the present location of the asset, e.g., using GPS, and comparing the present location with a mathematical route defined by the geo-zones, monitoring device can communicate a timely notification to the owners of or third parties responsible for the asset when the asset is not where it is supposed to be when it is supposed to be there, using geo-zones, the owner/responsible party can define a route and schedule for 
in response to a determination that the determined location deviates from the planned route ([0116], if monitoring device is not within any of the route segments, then the monitoring device is not on the pre-determine route, as defined by the reporting behavior profile, and the monitoring device initiates a report to the operations center 112 or other remote location), determining a priority of the deviation from the planned route based on a distance of the determined location of the mobile transceiver from the planned route ([0117-0119], goal of the route segment (or line segment) geo-zone location algorithm is to find the distance between the current location of the monitoring device as determined by GPS, and a line segment in a route defined by the reporting behavior profile, the distance between the current location and a point that lines on the line segment is computed, if the distance from the GPS position to the center line is greater than the radius of the circles, then the monitoring device has deviated beyond the border of the defined route segment, geo-zone location algorithm used in order to determine whether or not the current location is within the allowable route deviation distance of a route segment); 
in response to a determination that deviation from the planned route is a low priority deviation ([0102-103], Fig. 8C-8D, radius of the first and second circles 805 and 815 defines the half-width of the rectangle 810 and thus the amount of deviation from the planned path along the line segment of length L1 that the monitoring device can experience before the monitoring device is controlled to initiate a reporting message, [0119], determine whether or not the current location is within the allowable route deviation distance of a route segment (~within the racetrack boundaries is allowable/low priority deviation)), maintaining a cellular transceiver of the mobile transceiver in a low power mode ([0062], ~only activates/powers wireless module when function for initiating a message is triggered by deviation exceeding the allowable geo-zone surrounding the route segments, otherwise the wireless module remains in sleep mode)); and 
in response to a determination that deviation from the planned route is a high priority deviation ([0102-103], Fig. 8C-8D, radius of the first and second circles 805 and 815 defines the half-width of the rectangle 810 and thus the amount of deviation from the planned path along the line segment of length L1 that the monitoring device can experience before the monitoring device is controlled to initiate a reporting message, [0105], when monitoring device identifies a route deviation that is outside of the geo-zone route segment a message is initiated (~outside the racetrack boundaries is high priority deviation)), activating the cellular transceiver of the mobile transceiver from the low power mode ([0062], components that can be powered by the inductive power supply can include the processor 404, the controller 408, the clock 412, the sensor module 428, the wireless module 440 and/or the persistent ~only activates/powers wireless module when function for initiating a message is triggered by deviation exceeding the allowable geo-zone surrounding the route segments, otherwise the wireless module remains in sleep mode)), and 
sending an alert from the mobile transceiver to an asset tracking service ([0105], data center 112) via the cellular transceiver ([0029], reporting behavior profiles that include parameters that determine when a monitoring device associated with a shipping container initiates transmission of a status message to a remote location, reporting behavior profiles can cause the monitoring device to initiate a message based on many conditions, the report conditions can include when the present location deviates from a predetermined route of the reporting behavior profile, [0104-0105], different geo-zone segments 800 can be combined to form a route profile that a monitoring device is planned to follow during a delivery, when monitoring device identifies a route deviation that is outside of the geo-zone route segment 800, a message is initiated, e.g., to the data center 112, which in turn notifies the end customer, e.g., at the government interface 124 or the commercial interface 134, of the deviation and present status).  
Regarding Claim 2, Donlan teaches all aspects of the claimed invention as disclosed in Claim 1 above. Donlan further teaches initiating the low power mode for the cellular transceiver subsequent to sending the alert from the mobile transceiver to the asset tracking service ([0062], components that can be powered by the inductive power supply can include the processor 404, the controller 408, the clock 412, the sensor module 428, the wireless module 440 and/or the persistent storage 444., depending on the function being performed, the voltage of the inductive power supply can be selectively supplied to any of these components, the inductive power supply can used instead of a backup battery to provide power to the controller 408 and the clock 412 during sleep mode periods (~only activates/powers module when function needed, otherwise the wireless module remains/returns to sleep mode)).
Regarding Claim 3, Donlan teaches all aspects of the claimed invention as disclosed in Claim 1 above. Donlan further teaches wherein the alert comprises information regarding the determined deviation from the planned route and the determined location ([0105], when monitoring device identifies a route deviation that is outside of the geo-zone route segment 800, a message is initiated, e.g., to the data center 112, which in turn notifies the end customer, e.g., at the government interface 124 or the commercial interface 134, of the deviation and present status, present status can include states of any sensors monitored by the monitoring device, [0032-0034], sensor information includes information about environment of monitoring device).
Regarding Claim 4,
Regarding Claim 5, Donlan teaches all aspects of the claimed invention as disclosed in Claim 4 above. Donlan further teaches wherein the electronic message comprises information regarding the determined deviation from the planned route and the determined location ([0105], when monitoring device identifies a route deviation that is outside of the geo-zone route segment 800, a message is initiated, e.g., to the data center 112, which in turn notifies the end customer, e.g., at the government interface 124 or the commercial interface 134, of the deviation and present status, present status can include states of any sensors monitored by the monitoring device, [0032-0034], sensor information includes information about environment of monitoring device).
Regarding Claim 6, Donlan teaches all aspects of the claimed invention as disclosed in Claim 1 above. Donlan further teaches storing the determined deviation from the planned route and the determined location in a memory of the mobile transceiver in a tracking log ([0049], data retrieved from the monitoring device 308 can include log data including times, locations and sequence of events such as sensor readings).
Regarding Claim 7, Donlan teaches all aspects of the claimed invention as disclosed in Claim 6 above. Donlan further teaches storing the determined priority in the memory of the mobile transceiver in the tracking log ([0049], data retrieved from the monitoring device 308 can include log data including times, locations and sequence of events such as sensor readings, [0053], store reporting behavior profiles and sensor data received from sensor modules, reporting behavior profiles stored in the persistent storage 444 include parameters that determine how the processor 404 causes other modules of the monitoring circuit 400 to perform various functions (e.g., periodic wakeup times, alarm trigger thresholds, etc.) (~all event and sensor data stored in the data log)).
Regarding Claim 8, Donlan teaches all aspects of the claimed invention as disclosed in Claim 1 above. Donlan further teaches wherein the priority of each deviation is determined to be either a low priority or high priority; wherein a deviation from the planned route is determined to be low priority ~discloses location not identical (1st threshold) to the planned route, but still within the geo-zone boundaries of the allowable deviation in the planned route (2nd threshold) therefore discloses low priority)), [0105], when monitoring device identifies a route deviation that is outside of the geo-zone route segment a message is initiated (~discloses location not identical (1st threshold) to the planned route, and outside the geo-zone boundaries of the allowable deviation in the planned route (2nd threshold) therefore discloses high priority)).
Regarding Claim 10, Donlan teaches all aspects of the claimed invention as disclosed in Claim 1 above. Donlan further teaches wherein the information about deviations included in the alert includes one or more of an amount of each detected deviation from the planned route and an indication of whether the mobile transceiver is progressing towards a destination ([0105], when monitoring device identifies a route deviation that is outside of the geo-zone route segment 800, a message is initiated, e.g., to the data center 112, which in turn notifies the end customer, e.g., at the government interface 124 or the commercial interface 134, of the deviation and present status, present status can include 
Regarding Claim 17, Donlan teaches all aspects of the claimed invention as disclosed in Claim 1 above. Donlan further teaches wherein the planned route is defined by a travel itinerary that-specifies a Global Navigation Satellite System (GNSS) coordinate for each of a plurality of waypoints in the travel itinerary, wherein determining whether the determined location deviates from the planned route comprises comparing the GNSS coordinate of the determined location to the GNSS coordinates in the travel itinerary (0134-0135, 0185]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Donlan et al (US 2012/0235791), in view of Nesbitt (US 2015/0106011).
Regarding Claim 9, Donlan teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Donlan teaches wherein the priority of each deviation is determined to be either a low priority or high priority ([0102-0103, 0105]), Donlan fails to teach wherein a deviation from the planned 
In the same field of endeavor, Nesbitt teaches wherein a deviation from the planned route is determined ([0045], the mobile application may detect the point of deviation when the location of the user’s mobile device is determined to be physically past or exceeds a predetermined threshold distance from the predetermined path) based on when the mobile transceiver is determined to be progressing towards its 5 destination ([0047], as the user may not intend to stop at any POIs and may have taken the exit as an alternate route due to traffic or other road conditions that the user may have observed while travelling along the prescribed route, therefore the application may provide further routing instructions (~no intention to stop indicates still progressing towards destination)) or when the mobile transceiver is determined to be not progressing towards its destination ([0047], if there is indication that the user does intend to stop at nearby POI, the mobile application could pause any route guidance associated with the original route and provide additional tools to the user (~intention to stop indicates user has deviated from original route and is no longer progressing towards destination)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking and reporting of device location including deviations from a planned route, as taught in Donlan, to further include determining whether the reported deviations are still progressing towards the original destination based on the detected location and the relation of the deviation to the predetermined route, as taught in Nesbitt, in order to provide more accurate information as to the cause of the deviation and allow the tracking server to respond appropriately by providing rerouting instructions to users still progressing, as well as more helpful information related to road conditions, traffic, or possible points of interest near the location where the deviation occurred. (See Nesbitt [0003-0005])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Donlan et al (US 2012/0235791), in view of McCormick et al (US 2013/0069803).
Regarding Claim 11, Donlan teaches all aspects of the claimed invention as disclosed in Claim 1 above. Donlan fails to teach wherein the information about deviations included in the alert includes a priority ranking of the alert.
In the same field of endeavor, McCormick teaches wherein the information about deviations included in the alert includes a priority ranking of the alert ([0074-0075], Fig. 7, difference between actual status and expected status greater than predetermined threshold is output as excess of difference indication to user, including a progress monitoring module configured to highlight or color red, or do other things to visually indicate or otherwise indicate to a user that the predetermined threshold is exceeded (~highlight indication of deviations higher in priority)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking and reporting of device location including deviations from a planned route, as taught in Donlan, to further include indicating and assigning differing importance to detected deviations based on the extent to which the actual location differs from the expected location, as taught in McCormick, in order to improve route selection and optimization while reducing or minimizing the distance traveled or time spent traveling through route selection considering any number of location monitoring parameters, as well as provide more timely notifications of the progress of vehicles, avoiding losses and rescheduling. (See McCormick [0002-0003, 0007])

Claims 12 and 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Donlan et al (US 2012/0235791), in view of Lau et al (US 7,212,829).
Regarding Claim 12, Donlan teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Donlan further teaches calculating a speed of travel ([0066]) and the amount of the determined deviation from the planned route ([0098-0105]), Donlan fails to teach calculating an estimated delay in an estimated time of arrival (ETA) at the 20 destination storing the estimated delay in the ETA in memory; 40BB Ref: 49349-US-PAT R&M Ref: 42783-4751wherein the alert includes the estimated delay in the ETA.
In the same field of endeavor, Lau teaches calculating an estimated delay in an estimated time of arrival (ETA) at the 20 destination storing the estimated delay in the ETA in memory (col. 6, lines 41-65, Fig. 2 receive status information and store in a tracking database which allows the status information to be organized for subsequent evaluation, where status information and notification criterion used to determine whether notification condition exists (~any change in status that warrants notification first determined in server memory)); 40BB Ref: 49349-US-PAT R&M Ref: 42783-4751wherein the alert includes the estimated delay in the ETA (col. 5, line 63 - col. 6, line 11, article shipment notification system can provide various different notifications to interested users such as a notification that the article shipment has been delayed, a notification that an article being shipped to the recipient is nearby, a notification that an article will be delivered to the recipient shortly, optionally including an estimated delivery time (~notifications indicate both delays and estimated time of arrivals), col. 15, lines 47-55, the server can automatically track these mobile communication device and alert users when problems or delays in transport are identified, further alerts or messages could notify a recipient or sender of an object when the same is determine to be in-route, arrived at and/or proximate to its destination, including information such as velocity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking and reporting of device location including deviations from a planned route, as taught in Donlan, to further include estimation of delays and updated arrival times based on the observed deviations, as taught in Lau, in order to provide more precise and robust knowledge of the position and progress of the device during travel. (See Lau col. 2, lines 30-36)
Regarding Claim 14, Donlan, as modified by Lau teaches all aspects of the claimed invention as disclosed in Claim 12 above. The combination, particularly Lau further teaches wherein the speed of travel is calculated using location data stored in an asset tracking log (col. 6, lines 41-65, Fig. 2 receive status information and store in a tracking database which allows the status information to be organized for subsequent evaluation, where status information and notification criterion used to determine whether notification condition exists (~conditions applied in tracking database), col. 5, lines 10-19, example of shipping conditions includes vibration, acceleration, speed).
Regarding Claim 15, Donlan teaches all aspects of the claimed invention as disclosed in Claim 1 above. Donlan fails to teach calculating a speed of travel using location data obtained from the satellite receiver or an asset tracking log; identifying one or more subsequent waypoints in a travel itinerary defining the planned route; determining one or more estimated time of arrivals (ETAs) at the one or 15 more subsequent waypoints based on the calculated speed; setting one or more alarms to be triggered at the one or more ETAs.
In the same field of endeavor, Lau teaches calculating a speed of travel using location data obtained from the satellite receiver or an asset tracking log (col. 6, lines 41-65, Fig. 2 receive status information and store in a tracking database which allows the status information to be organized for subsequent evaluation, where status information and notification criterion used to determine whether notification condition exists (~conditions applied in tracking database), col. 5, lines 10-19, example of shipping conditions includes vibration, acceleration, speed); identifying one or more subsequent waypoints in a travel itinerary defining the planned route; determining one or more estimated time of arrivals (ETAs) at the one or 15 more subsequent waypoints based on the calculated speed; setting one or more alarms to be triggered at the one or more ETAs (col. 5, line 63 - col. 6, line 11, article shipment ~notifications indicate both delays and estimated time of arrivals), col. 15, lines 47-55, the server can automatically track these mobile communication device and alert users when problems or delays in transport are identified, further alerts or messages could notify a recipient or sender of an object when the same is determine to be in-route, arrived at and/or proximate to its destination, including other information such as velocity (~alert triggered at time of arrival)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking and reporting of device location including deviations from a planned route, as taught in Donlan, to further include estimation of delays and updated arrival times based on the observed deviations, as taught in Lau, in order to provide more precise and robust knowledge of the position and progress of the device during travel. (See Lau col. 2, lines 30-36)
Regarding Claim 16, Donlan, as modified by Lau, teaches all aspects of the claimed invention as disclosed in Claim 15 above. The combination, particularly Lau further teaches wherein the one or more alarms are time-based or 5date-based alarms (col. 15, lines 47-55, the server can automatically track these mobile communication device and alert users when problems or delays in transport are identified, further alerts or messages could notify a recipient or sender of an object when the same is determine to be in-route, arrived at and/or proximate to its destination, including other information such as velocity (~alert triggered at time of arrival)).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Donlan et al (US 2012/0235791), in view of Lau et al (US 7,212,829), and further in view of Jacobs (US 2014/0278044).
Regarding Claim 13, Donlan, as modified by Lau, teaches all aspects of the claimed invention as disclosed in Claim 12 above. The combination fails to teach wherein the speed of travel is calculated using 15location data obtained from the satellite receiver.
In the same field of endeavor, Jacobs teaches wherein the speed of travel is calculated using 15location data obtained from the satellite receiver ([0043], processor of the mobile device determines and monitors the speed and direction the mobile device is moving, the processor determines, from the position and movement data the speed and direction of travel of the mobile device, [0029], determining and coordinating the reporting to the server of the position and movement of the mobile device, including determining whether the direction, route, speed, or other parameters of the movement of the mobile device has changed relative to what the mobile device and/or the server is expecting, and if such a change or deviation occurs, reporting to the server the updated location and/or movement parameters, monitor location and movement of the device using data from the GPS receiver).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking and reporting of device location including deviations from a planned route, where device acceleration is considered as part of location tracking, as taught in Donlan, to further include calculation of device speed using location data received from the GPS, as taught in Jacobs, in order to conserve power by triggering reports only when certain conditions are met, including conditions based on change in velocity. (See Jacobs [0005, 0007])

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Donlan et al (US 2012/0235791), in view of Janky et al (US 5,751,245), and further in view of Nesbitt (US 2015/0106011).
Regarding Claim 18, Donlan teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Donlan teaches determining whether the determined location is within a threshold distance of a waypoint of a travel itinerary defining a planned route ([0185]), Donlan fails to teach the travel itinerary comprising a plurality of waypoints including an origin, a destination, and a plurality of intermediate waypoints between the origin and the destination.
In the same field of endeavor, Janky teaches the travel itinerary comprising a plurality of waypoints including an origin, a destination, and a plurality of intermediate waypoints between the origin and the destination (col. 6, lines 29-47, a delivery truck or bus will move along city streets at a ~intermediate waypoints) or locations at times no later than a selected sequence of schedule check times (~truck route includes start/end point, checkpoints along the way, timing at which truck should be at each checkpoint)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking and reporting of device location including deviations from a planned route, as taught in Donlan, to further include consideration of whether the travelled route is in compliance with both the timing and sequence of various checkpoints or intermediate locations previously established along the planned route, as taught in Janky, in order to not only alert the tracking entity when deviation from the predetermined route has occurred, but also allow for monitoring and adaptation of expected schedules, routes, and arrival times in accordance with unexpected delays and changes in travel conditions. (See Col. 6, lines 29-55)
Donlan, as modified by Janky, fails to teach determining, based on the determined location and the travel itinerary, whether the mobile transceiver is progressing towards the destination defined by the travel itinerary, wherein it is determined that the determined location does not deviate from the planned route when the mobile transceiver is progressing towards the destination, and wherein it is 
In the same field of endeavor, Nesbitt teaches determining, based on the determined location and the travel itinerary, whether the mobile transceiver is progressing towards the destination defined by the travel itinerary, wherein it is determined that the determined location does not deviate from the planned route when the mobile transceiver is progressing towards the destination, and wherein it is determined that the determined location deviates from the planned route when the mobile transceiver is not progressing towards the destination ([0045], the mobile application may detect the point of deviation when the location of the user’s mobile device is determined to be physically past or exceeds a predetermined threshold distance from the predetermined path, [0047], as the user may not intend to stop at any POIs and may have taken the exit as an alternate route due to traffic or other road conditions that the user may have observed while travelling along the prescribed route, therefore the application may provide further routing instructions (~no intention to stop indicates still progressing towards destination)), if there is indication that the user does intend to stop at nearby POI, the mobile application could pause any route guidance associated with the original route and provide additional tools to the user (~intention to stop indicates user has deviated from original route and is no longer progressing towards destination)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking and reporting of device location including deviations from a planned route, as taught in Donlan, modified by Janky, to further include determining whether the reported deviations are still progressing towards the original destination based on the detected location and the relation of the deviation to the predetermined route, as taught in Nesbitt, in order to provide more accurate information as to the cause of the deviation and allow the tracking server to respond appropriately by providing rerouting instructions to users still progressing, as See Nesbitt [0003-0005])
Regarding Claim 22, Donlan teaches a method of monitoring a route of a mobile transceiver ([0013], identifying that an asset being moved/transferred has deviated from a planned route, Fig. 4, [0106], Fig. 8D, planned route 850), comprising: determining by the mobile transceiver a location of the mobile transceiver using a satellite receiver ([0099], monitoring the present location of the asset, e.g., using GPS, [0109], monitoring device determines current location using GPS); 
determining whether the determined location is within a threshold distance of a waypoint of a pre-programmed travel itinerary defining a planned route ([0099], monitoring device can determine if the asset deviates from its intended route and schedule using the geo-zones defined by a reporting behavior profile, monitoring the present location of the asset, e.g., using GPS, and comparing the present location with a mathematical route defined by the geo-zones, monitoring device can communicate a timely notification to the owners of or third parties responsible for the asset when the asset is not where it is supposed to be when it is supposed to be there, [0110], monitoring device steps through each route segment of reporting behavior profile to determine if device is currently located within any of the route segments, [0111], if unit is within one of the route segments the unit is on track), 
the travel itinerary being stored in a memory of the mobile transceiver and defining a plurality of waypoints along the planned route, each of the waypoints defining a location ([0185], some geo-zone segments 800 can be defined as “waypoints” and the monitoring circuit 400 can be configured to initiate transmission of a reporting message when entering and/or exiting a waypoint, [0099], using geo-zones, the owner/responsible party can define a route and schedule for the asset, this route/schedule is preloaded into the monitoring device, e.g., in the persistent storage 444); 
determining, based on the determined location and the travel itinerary, whether the mobile transceiver has deviated the route defined the travel itinerary ([0116-0119], if monitoring device is not 
maintaining a cellular transceiver in a lower power mode ([0062], components that can be powered by the inductive power supply can include the processor 404, the controller 408, the clock 412, the sensor module 428, the wireless module 440 and/or the persistent storage 444., depending on the function being performed, the voltage of the inductive power supply can be selectively supplied to any of these components, the inductive power supply can used instead of a backup battery to provide power to the controller 408 and the clock 412 during sleep mode periods, [0098-0099], monitoring device stores one or more mission profiles including geo-zones, reporting behavior profiles and design parameters that each define behavioral functions that affect conditions under which the monitoring device initiates transmission of a message, event based reporting can result in fewer reporting incidents, compared to periodic reporting, and lower power consumption at the monitoring device, monitoring the present location of the asset, e.g., using GPS, and comparing the present location with a mathematical route defined by the geo-zones, the monitoring device can communicate a timely notification to the owners of or third parties responsible for the asset when the asset is not where it is supposed to be when it is supposed to be there (~only activates/powers wireless module when function for initiating a message is triggered by deviation exceeding the allowable geo-zone surrounding the route segments, otherwise the wireless module remains in sleep mode)) 
in response to a determination that the mobile transceiver has not deviated the route defined by the travel itinerary ([0102-103], Fig. 8C-8D, radius of the first and second circles 805 and 815 defines the half-width of the rectangle 810 and thus the amount of deviation from the planned path along the line segment of length L1 that the monitoring device can experience before the monitoring device is controlled to initiate a reporting message, [0119], determine whether or not the current location is within the allowable route deviation distance of a route segment (~within the racetrack boundaries is allowable/non-deviation)); and 
activating the cellular transceiver of the mobile transceiver from the low power mode ([0062], components that can be powered by the inductive power supply can include the processor 404, the controller 408, the clock 412, the sensor module 428, the wireless module 440 and/or the persistent storage 444., depending on the function being performed, the voltage of the inductive power supply can be selectively supplied to any of these components, the inductive power supply can used instead of a backup battery to provide power to the controller 408 and the clock 412 during sleep mode periods, [0098-0099], monitoring device stores one or more mission profiles including geo-zones, reporting behavior profiles and design parameters that each define behavioral functions that affect conditions under which the monitoring device initiates transmission of a message, event based reporting can result in fewer reporting incidents, compared to periodic reporting, and lower power consumption at the monitoring device, monitoring the present location of the asset, e.g., using GPS, and comparing the present location with a mathematical route defined by the geo-zones, the monitoring device can communicate a timely notification to the owners of or third parties responsible for the asset when the asset is not where it is supposed to be when it is supposed to be there (~only activates/powers wireless module when function for initiating a message is triggered by deviation exceeding the allowable geo-zone surrounding the route segments, otherwise the wireless module remains in sleep mode)) and 
sending an alert from the mobile transceiver to an asset tracking service ([0029], reporting behavior profiles that include parameters that determine when a monitoring device associated with a shipping container initiates transmission of a status message to a remote location, reporting behavior profiles can cause the monitoring device to initiate a message based on many conditions, the report conditions can include when the present location deviates from a predetermined route of the reporting behavior profile, [0104-0105], different geo-zone segments 800 can be combined to form a route profile that a monitoring device is planned to follow during a delivery, when monitoring device identifies a route deviation that is outside of the geo-zone route segment 800, a message is initiated, e.g., to the data center 112, which in turn notifies the end customer, e.g., at the government interface 124 or the commercial interface 134, of the deviation and present status)  
in response to a determination that the mobile transceiver has deviated the route defined by the travel itinerary ([0102-103], Fig. 8C-8D, radius of the first and second circles 805 and 815 defines the half-width of the rectangle 810 and thus the amount of deviation from the planned path along the line segment of length L1 that the monitoring device can experience before the monitoring device is controlled to initiate a reporting message, [0105], when monitoring device identifies a route deviation that is outside of the geo-zone route segment a message is initiated (~outside the racetrack boundaries is deviation)).
While Donlan teaches the travel itinerary specifying a Global Navigation Satellite System (GNSS) coordinate for each of the waypoints in the travel itinerary ([0134-0135, 0185]), Donlan fails to teach the waypoints including an origin endpoint, a destination endpoint, and a plurality of intermediate waypoints between the origin endpoint and the destination endpoint.
~intermediate waypoints) or locations at times no later than a selected sequence of schedule check times (~truck route includes start/end point, checkpoints along the way, timing at which truck should be at each checkpoint)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking and reporting of device location including deviations from a planned route, as taught in Donlan, to further include consideration of whether the travelled route is in compliance with both the timing and sequence of various checkpoints or intermediate locations previously established along the planned route, as taught in Janky, in order to not only alert the tracking entity when deviation from the predetermined route has occurred, but also allow for monitoring and adaptation of expected schedules, routes, and arrival times in accordance with unexpected delays and changes in travel conditions. (See Col. 6, lines 29-55)

In the same field of endeavor, Nesbitt teaches determining whether the mobile transceiver is progressing towards the destination endpoint defined by the travel itinerary ([0045], the mobile application may detect the point of deviation when the location of the user’s mobile device is determined to be physically past or exceeds a predetermined threshold distance from the predetermined path, [0047], as the user may not intend to stop at any POIs and may have taken the exit as an alternate route due to traffic or other road conditions that the user may have observed while travelling along the prescribed route, therefore the application may provide further routing instructions (~no intention to stop indicates still progressing towards destination)), if there is indication that the user does intend to stop at nearby POI, the mobile application could pause any route guidance associated with the original route and provide additional tools to the user (~intention to stop indicates user has deviated from original route and is no longer progressing towards destination)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking and reporting of device location including deviations from a planned route, as taught in Donlan, modified by Janky to further include determining whether the reported deviations are still progressing towards the original destination based on the detected location and the relation of the deviation to the predetermined route, as taught in Nesbitt, in order to provide more accurate information as to the cause of the deviation and allow the tracking server to respond appropriately by providing rerouting instructions to users still progressing, as well as more helpful information related to road conditions, traffic, or possible points of interest near the location where the deviation occurred. (See Nesbitt [0003-0005])

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641